Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2022

                                      No. 04-22-00184-CV

                     IN THE INTEREST OF J.A.R.R., ET AL., Children

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01005
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights, and this
court must dispose of it within 180 days of the date the notice of appeal was filed. TEX. R. JUD.
ADMIN. 6.2. Appellant M.R.’s brief was due on June 27, 2022, and on that day, he filed a motion
requesting a one-day extension of time. On June 28, 2022, appellant M.R. filed his brief. After
consideration, we grant his motion and deem his brief as timely filed.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court